DAVIS, Circuit Judge
(concurring).
Two questions arise here: (1) The determination of the department under which the trial court operated; and (2) the fairness of the trial.
The President intended to transfer and did transfer the District Court of the Virgin Islands from the jurisdiction of the Department of the Interior to the Department of Justice. Thereafter, the court with its officers functioned, and could only function, under the Department of Justice, and was free from any control whatever of the Department of the Interior. We heard the representative of the Department of the Interior at the argument of this case purely as a matter of courtesy, for as a matter of right and law it was a stranger to the proceedings and had no standing or proper place in the court.
The case was listed for trial, and the appellant, with his attorney, appeared before the court for trial. No question had been raised, nor has any since been raised, *383as to the regularity and sufficiency of the charges made against him in the criminal information. The appellant was charged with committing a misdemeanor, and was tried before a court without a jury in accordance with the law of the Virgin Islands. When it was called for trial, the appellant’s attorney answered that he was ready for trial, but the District Attorney, who had been instructed by the Department of the Interior to have a nolle prosequi entered in the case, refused to appear. In this situation the trial judge had to decide whether or not he would stop the trial, or, with the consent or acquiescence of the appellant, proceed without the District Attorney. He chose the latter, and questioned the appellant concerning the charges against him. The questions asked were so fair and proper that appellant’s counsel did not at any time raise a single objection or take a single exception. There was nothing unfair or prejudicial in the whole trial on the part of the judge in either manner or matter. He was calm, impartial, and simply tried to ascertain the truth.
On the entire evidence, that elicited by the judge and that elicited by appellant’s attorney, there can be no real question about appellant’s guilt. He was not denied a single right guaranteed to him by the Constitution or any law. A trial cannot be called unfair because the trial judge, in order to ascertain the truth, with the consent of the defendant, asks fair and proper questions.
Under the peculiar and unusual circumstances of this case, the trial cannot be called unfair, and the judgment should be affirmed.